UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                               Senior Airman JUSTIN J. LYLE
                                   United States Air Force

                                            ACM S32147

                                         27 February 2014

         Sentence adjudged 3 April 2013 by SPCM convened at Misawa Air Base,
         Japan. Military Judge: Gregory O. Friedland (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 4 months and
         8 days, forfeiture of $750.00 pay per month for 5 months, reduction to E-1,
         and a reprimand.

         Appellate Counsel for the Appellant: Captain Isaac C. Kennen.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                              ROAN, HARNEY, and MITCHELL
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court